Case 19-80442-CRJ13   Doc 13    Filed 02/26/19 Entered 02/26/19 14:14:17   Desc Main
                               Document     Page 1 of 6
Case 19-80442-CRJ13   Doc 13    Filed 02/26/19 Entered 02/26/19 14:14:17   Desc Main
                               Document     Page 2 of 6
Case 19-80442-CRJ13   Doc 13    Filed 02/26/19 Entered 02/26/19 14:14:17   Desc Main
                               Document     Page 3 of 6
Case 19-80442-CRJ13   Doc 13    Filed 02/26/19 Entered 02/26/19 14:14:17   Desc Main
                               Document     Page 4 of 6
Case 19-80442-CRJ13   Doc 13    Filed 02/26/19 Entered 02/26/19 14:14:17   Desc Main
                               Document     Page 5 of 6
Case 19-80442-CRJ13   Doc 13    Filed 02/26/19 Entered 02/26/19 14:14:17   Desc Main
                               Document     Page 6 of 6
